Title: To Thomas Jefferson from Edmund Read, 7 April 1781
From: Read, Edmund
To: Jefferson, Thomas



Sir
Port Royal 7th. April 1781

I this morning received a Letter from Colo. Skinker of King George County, informing me that their was two large Sloops and three Small Vessells of the Enemy, cum up to Mr. Hooes Ferry, landed on the Maryland Shore did Considerable Mistufe, they then Crosed the River and Landed at Mr. Hooes and has burnt down his Houses last evening, taken off Negroes Stock &c. I thought It my Indispenceable duty to march down to the Assistance of those People, such of my Horses as cood by any meens do any Cervice (tho Verry Poor) Hoping to Drive off those Plunderers with the Assistance of the Gentlemen Vollenteers of this Place. I have the Honour to be Sir with Respect Yr. Mo. Obt Humbl Servt.,

Edmd Read

